Mr. Justice Dibell delivered the opinion of the court. 2. Negligence, § 128*—when declaration is good after verdict. Where a declaration, in an action to recover damages for injuries sustained by reason of defendant’s horse rearing and throwing plaintiff while he was riding it, by the defendant’s direction, whereby he was injured, failed to allege that the horse was accustomed to rear, as shown by the proof, held that the declaration was good after verdict notwithstanding such variance, no claim being made during the trial as to the variance. 3. Damages, § 124*—when verdict for personal injuries as remitted is not excessive. Where the plaintiff was in a hospital by reason of the alleged injury to his leg for eight weeks, wearing splints, and a plaster cast for two or three weeks thereafter and crutches for some further time, both bones being broken, with good recovery but usual restricted knee motion, and pains at the time of trial two and one-half years after the accident, held that a judgment for $1,000, on remittitur from a verdict for $2,000, was not excessive. 4. Appeal and error, § 1466*—when admission of evidence relating to accident insurance company in personal injury action is harmless "error. The admission of evidence in an action for personal injuries showing that an accident insurance company had nothing to do with the action is not reversible error, particularly where no objection was made to its admission on the trial, and also where a remittitur of one-half of the verdict was made.